Citation Nr: 0817212	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-38 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bronchial asthma, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In June 2005, the veteran testified at a hearing at the 
Indianapolis RO.  A transcript of the hearing is of record.

This case was brought before the Board in September 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include obtaining private 
medical records and providing the veteran with a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDING OF FACT

Bronchial asthma was not manifested in service and may not be 
so presumed; there is no etiological relationship between the 
veteran's current chronic bronchial asthma and his active 
service.


CONCLUSION OF LAW

Bronchial asthma was not incurred in active service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.309(e).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2003.  
The RO's June 2003, July and October 2004, January 2006 and 
September 2007 notice letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the United 
States Postal Service (USPS), Welborn Clinic of Evansville, 
Indiana, and Drs. Robinson and Erdy, both private physicians, 
have also been obtained.  The appellant claimed additional 
private medical records could be obtained from Dr. Wilson, a 
private physician.  However, the veteran has indicated Dr. 
Wilson is now deceased, and has not provided VA with 
sufficient contact information to allow VA to obtain these 
records.  Therefore, VA's duty to further assist the veteran 
in locating additional records has been satisfied.  The 
veteran was afforded a VA examination for his asthma in 
February 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his currently diagnosed bronchial 
asthma is the direct result of his active service.  
Specifically, he asserts that his current bronchial asthma is 
related to an upper respiratory infection and viral 
bronchitis he suffered during service.  Alternatively, the 
veteran contended in his December 2003 notice of disagreement 
that his bronchial asthma may be the result of herbicide 
exposure, in particular Agent Orange.

Without addressing whether or not the veteran was actually 
exposed to herbicides while on active duty, the Board notes 
that presumptive service connection is not warranted for the 
veteran's claim of entitlement to service connection for 
bronchial asthma as this disability is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2007) that qualifies 
for presumptive service connection.  See also 38 U.S.C.A.       
§ 1116(a); 38 C.F.R. § 3.307(a)(6).  Furthermore, the veteran 
has not presented the Board with any competent medical 
opinion, scientific, or competent medical evidence linking 
bronchial asthma to herbicide exposure.  Therefore, the Board 
concludes that, regardless of whether the veteran was 
actually exposed to herbicides in service, the preponderance 
of the evidence is against service connection as secondary to 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996) 
(the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted).

As the veteran's claim of service connection for bronchial 
asthma as secondary to herbicide exposure fails, the Board 
will consider whether the evidence demonstrates that the 
veteran has bronchial asthma that was incurred during service 
or is otherwise related to service.  See Combee, supra.  To 
this extent, the Board finds that a preponderance of the 
evidence is against the veteran's claim, and the claim of 
service connection for bronchial asthma must be denied.

Service medical records indicate the veteran sought treatment 
for an upper respiratory infection in November 1972 and viral 
bronchitis in September 1973.  However, there is no 
indication that either of these conditions resulted in a 
chronic disorder.  A July 1976 separation examination 
indicates normal lungs and chest at discharge from active 
service.  The examiner also described the veteran's September 
1973 treatment for viral bronchitis and noted that there were 
no complications or resulting chronic condition.  In 
addition, the Report of Medical History, completed and signed 
by the veteran for his separation examination, indicates he 
had not suffered from an asthmatic condition in service.

Regarding continuity of symptomatology, the Board 
acknowledges the veteran's contention that he began suffering 
from respiratory distress shortly after his separation from 
service.  Specifically, the veteran asserts that he received 
treatment from Dr. Wilson, including chest X-rays, beginning 
in 1976 or 1977.  See RO hearing transcript.  He asserts that 
Dr. Wilson diagnosed him with a respiratory disorder at that 
time.  Id. However, as noted above, such treatment records 
are unavailable.  In addition, a USPS Certificate of Medical 
Examination, completed by Dr. Wilson in April 1978, indicates 
the veteran did not, at that time, suffer from a disease of 
the respiratory system.  Medical evidence of record indicates 
the veteran was not diagnosed with bronchial asthma until 
1981, five years after separation from service.  As such, the 
Board finds that there is no continuity of symptomatology in 
the instant case; thus, there is no competent medical 
evidence of record to support a finding that the veteran 
suffered from a chronic respiratory condition in service.  
See 38 C.F.R. § 3.303(b).

The veteran was afforded a VA examination in February 2008, 
during which he was diagnosed with bronchial asthma by 
history.  After reviewing the veteran's service medical 
records and claims folder, the VA physician opined that the 
veteran's current bronchial asthma is not as least as likely 
as not due to his active service.  The VA examiner noted that 
the veteran suffers from chronic asthma of unknown onset, 
but, even though occurrence of respiratory infections during 
service is well established, onset of the veteran's bronchial 
asthma during military service is not corroborated.

The Board acknowledges the veteran's representative's 
argument that the VA examiner rendered his medical opinion 
based on a lack of objective evidence of a diagnosis of 
asthma in the 1980s and 1990s.  The representative argues 
that there is evidence of record, discussed above, to 
indicate the veteran was diagnosed with asthma as early as 
1981 and thus, the VA examiner's opinion is inadequate.  
However, the Board observes that the VA examiner noted the 
absence of pulmonary function tests in the 1980s and 1990s in 
conceding a history of a diagnosis of asthma.  There is no 
indication the VA examiner based his negative etiological 
opinion on the absence of such evidence. 

The Board also acknowledges that the veteran himself has 
claimed his currently diagnosed bronchial asthma arises from 
his active service.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the Board finds that there is no evidence of a 
chronic respiratory disorder in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current bronchial asthma and his active service.  
The preponderance of the evidence is against this aspect of 
the veteran's claim.  The veteran has produced no competent 
medical evidence or competent medical opinion in support of 
his claim that his present bronchial asthma is related to his 
in-service respiratory conditions, and the unfavorable 
February 2008 VA examination opinion weighs against granting 
the veteran's claim.  


ORDER

Service connection for bronchial asthma is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


